Citation Nr: 1523163	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

2.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, and major depressive disorder, to include as secondary to the service-connected bilateral tinnitus. 

3.  Service connection for traumatic brain injury (TBI).

4.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, January 2012, December 2012, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  The June 2011 rating decision granted service connection for bilateral hearing loss, assigning an initial noncompensable (0 percent) disability rating; the January 2012 rating decision purported to deny service connection for a psychiatric disorder (dysthymia, claimed as depression, anxiety, and/or adjustment disorder), although it did not address the question of reopening service connection (and appears to have been unaware of the April 2011 final Board decision); the December 2012 rating decision denied service connection for PTSD; and the May 2014 rating decision denied service connection for TBI.  

The Veteran testified at a February 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.  

The issue of a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran's claim of service connection for an acquired psychiatric disorder was most recently denied by an April 2011 Board decision, which found that a psychiatric disorder did not start in service, was not caused or aggravated by service, and is not related to the service-connected bilateral tinnitus. 

2. Evidence received since the April 2011 Board decision with respect to the psychiatric disorder is new, and pertains to in-service injury of TBI and service causation, so raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

3. The Veteran has a current acquired psychiatric disability of dysthymia and major depressive disorder. 

4. The Veteran does not have a current PTSD disability.

5. The Veteran was injured in a compressor explosion accident during active service.

6. Dysthymia and major depressive disorder are related to the in-service compressor explosion accident.

7. The Veteran has a current disability of TBI. 

8. TBI is related to the in-service generator explosion accident.



CONCLUSIONS OF LAW

1. The April 2011 Board decision denying service connection for an acquired psychiatric disability was final when issued.  38 U.S.C.A. §§ 7103(a), 7104 (West 2014), 38 C.F.R. § 20.1100 (2014).

2. The evidence relevant to the claim for service connection for an acquired psychiatric disability received since the last final decision is new and material to reopen service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include dysthymia and major depressive disorder, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for TBI are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is reopening and granting service connection for an acquired psychiatric disorder, to include dysthymia and major depressive disorder, as well as granting service connection for TBI, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening of Service Connection for an Acquired Psychiatric Disorder

In an April 2011 decision, the Board denied service connection for a psychiatric disorder, finding that a psychiatric disorder did not start in service, was not caused or aggravated by service, and is not related to the service-connected bilateral tinnitus.  The April 2011 Board decision was final upon the date stamped on its face and the Veteran did not complete an appeal of the decision.  38 U.S.C.A. § 7103 , 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-received evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

The Board most recently denied service connection for an acquired psychiatric disorder in an April 2011 Board decision on the basis that a psychiatric disorder did not start in service, was not caused or aggravated by service, and is not related to the service-connected bilateral tinnitus.  The April 2011 Board decision was final when issued.  38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100.  To be material, new evidence with respect to this issue must tend to show that the current psychiatric disorder is related to active service, had its onset in service, or is secondary to a service-connected disability. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for an acquired psychiatric disorder.  The additional evidence received since the April 2011 Board decision with respect to the psychiatric disorder is new, and pertains to in-service injury of TBI and service causation, so raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  

The new evidence received since the April 2011 Board decision includes written statements by the Veteran, VA and private treatment records, VA examination reports, VA and private medical opinions, and the February 2015 Board hearing testimony.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  

The March 2013 VA examination shows diagnoses of dysthymia and major depressive disorder.  During the February 2015 Board hearing and other statements, the Veteran asserted that the current acquired psychiatric disorder is related to an explosion of a generator during service that caused the Veteran to lose consciousness.  The Veteran's Board hearing testimony is presumed credible for purposes of reopening the claim for service connection for an acquired psychiatric disorder.  See Justus, 3 Vet. App. at 513.  In an October 2011 statement, Dr. D.W. wrote that the Veteran had chronic adjustment disorder and anxious mood with persistent, episodic, brief dreams related to the in-service explosion.  In an August 2012 statement, a VA social worker opined that the in-service generator explosion left the Veteran with mental health symptoms. 

The Board finds this evidence to be material because it addresses a previously unestablished fact of a relationship between the current acquired psychiatric disorder and active service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for an acquired psychiatric disorder below.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

PTSD, major depressive disorder, dysthymia, and TBI are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 do not apply to the claims for service connection for an acquired psychiatric disorder and TBI.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for an Acquired Psychiatric Disorder and TBI

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because it is related to active service.  Specifically, the Veteran asserted that the current acquired psychiatric disorder is related to an in-service event where a generator exploded while he was working on it, which rendered him unconscious.  The Veteran also reported that he has flashbacks and dreams related to this event.  See September 2011 VA Form 21-4138; January 2012 NOD; February 2015 Board hearing transcript.  Alternatively, the Veteran advanced that an acquired psychiatric disorder is secondary to the service-connected tinnitus.  Specifically, the Veteran asserted that ringing in the ears has affected his mental health in that it has become hard for him to cope with the stress resulting from constant ringing in the ears, namely, difficulties with concentration.  See February 2010 VA Form 21-4138. 

The Board finds that the Veteran has a current acquired psychiatric disability.  The March 2013 VA examination shows diagnoses of dysthymia and major depressive disorder.  It is noted that the Veteran filed a claim for service connection for PTSD as part of the acquired psychiatric disorder claim; however, the record reflects that the Veteran does not meet the criteria for a diagnosis of PTSD.  See e.g. March 2013 VA examination report; September 2013 by A.N., M.D.

The Board finds that the Veteran sustained a generator explosion in-service.  The Veteran has advanced that, as a mechanic during service, he was working on an old generator at Sheppard Air Force Base when the generator exploded, which pushed him about 15 feet and rendered him unconscious.  See September 2011 VA Form 21-4138; January 2012 NOD; February 2015 Board hearing transcript.  At the February 2015 Board hearing, the Veteran presented a photograph of himself dated in July 1961 and on the back he had written "I am feeling better now."  The Veteran stated that he had sent this photo to his family in July 1961 after the explosion incident.  The Veteran advanced that he did not report the generator explosion at that time because he did not want to get in trouble and wanted to be tough.  See May 2014 VA treatment record.  The Board finds the Veteran's assertions with respect to the in-service generator explosion to be credible as they are consistent with the circumstances of the Veteran's service and corroborated by the photo the Veteran presented with a waiver of RO review at the February 2015 Board hearing.  Furthermore, VA previously recognized in its adjudication that the generator incident did occur.  See April 2013 supplemental statement of the case (SSOC). 

The Board next finds that the evidence is in relative equipoise as to whether the current acquired psychiatric disorder is related to the in-service generator explosion incident.  Evidence weighing in favor of a positive nexus between the current acquired psychiatric and the in-service generator explosion incident includes an October 2011 statement by Dr. D.W., who wrote that the Veteran had chronic adjustment disorder and anxious mood with persistent, episodic, brief dreams that were related to the in-service explosion event.  A March 2012 Vet Center progress note shows an opinion by the social worker that the event that caused tinnitus is one that affected the Veteran's mental health.  In an August 2012 statement, a VA social worker opined that the in-service generator explosion left the Veteran with mental health symptoms.  

Evidence weighing against finding a positive nexus between the current acquired psychiatric and the in-service generator explosion accident includes the March 2013 VA examiner's opinion that the Veteran's dysthymia and major depressive disorder were not caused by or proximately related to the "bomb blast" in-service.  In reaching this conclusion, the March 2013 VA examiner summarized the medical evidence of record and stated that there is lack of sufficient evidence to indicate that the "bomb blast" has permanently aggravated the acquired psychiatric disorder.  The March 2013 VA examiner stated that it remains to be his opinion that the Veteran's dysthymia and major depressive disorder are post-military related.  Specifically, the March 2013 VA examiner opined that the acquired psychiatric disorder is related to the Veteran's very serious and tumultuous divorce, where he lost a substantial amount of money and a partner of many years who he felt betrayed by.  

The Board finds that, taken together, the October 2011, March 2012, and August 2012 positive nexus opinions are as equally probative as the March 2013 VA examiner's negative nexus opinion.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that Veteran's current acquired psychiatric disorder is etiologically related to the in-service generator explosion accident.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder, to include dysthymia and major depressive disorder, is warranted as directly related to active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Because the evidence does not show a current diagnosis of PTSD, the grant of service connection for an acquired psychiatric disorder does not include PTSD; however, this is not prejudicial to the Veteran because, pursuant to this decision, the Veteran is service connected for an acquired psychiatric disorder, to include dysthymia and major depressive disorder, and all his psychiatric symptoms are already rated pursuant to the General The General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2014) (providing that all psychiatric symptoms and social and occupational impairment are to be rated together under the General Rating Formula for Mental Disorders).  Therefore, a grant of service connection for PTSD would not result in additional compensation for the Veteran because it would not result in a separate disability rating for PTSD symptoms and impairment.  See 38 C.F.R. § 4.14 (2014) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  

Furthermore, during the February 2015 Board hearing, the Veteran stated that a grant of service connection for an acquired psychiatric disorder fully satisfies his appeal, even if it does not include a grant of service connection specifically for PTSD.  Accordingly, this decision constitutes a full grant of the benefit sought on appeal with respect to the claim for service connection for an acquired psychiatric disorder.

Service Connection for TBI

The Veteran contends that service connection for TBI is warranted because it is related to active service.  Specifically, the Veteran asserted that the current TBI is related to an in-service event where a generator exploded while the Veteran was working on it, and he was thrown and landed hitting his head.  The Veteran estimated a 40-to-45-minute period of loss of consciousness.  The Veteran also indicated that he has had recurrent headaches since this incident.  See September 2011 VA Form 21-4138; January 2012 NOD; February 2015 Board hearing transcript.  

As stated above, the Board finds that the Veteran sustained a compressor explosion injury in service.  The Board also finds that the Veteran has a current disability of TBI.  In a July 2014 letter, after receiving the history of the in-service trauma from the Veteran, Dr. K.O. stated that using the history as provided by the Veteran and the American College of Rehabilitation Medicine Criteria to determine whether TBI occurred, the event, as recounted by the Veteran, does meet the criteria for TBI.  

The Board finds that the evidence is in relative equipoise on the question of whether TBI is etiologically related to the in-service compressor explosion incident.  Evidence weighing in favor of a finding of positive nexus includes a September 2013 letter by Dr. A.N., who opined that the Veteran's report of traumatic brain injury and resulting sequelae that he concealed over time require recognition.  Furthermore, analysis of the language and context of the July 2014 letter by 
Dr. K.O. leads to the conclusion that the in-service explosion was sufficient to cause TBI. 

Evidence weighing against finding that TBI is etiologically related to the in-service compressor explosion incident includes the September 1962 service separation examination showing a normal medical evaluation of the head, face, neck, and scalp, and the concurrent report of medical history that shows that the Veteran denied frequent or severe headaches, dizziness, and fainting spells.  Moreover, an October 2013 VA opinion provides a negative nexus between TBI and the in-service compressor explosion incident.  The VA examiner opined that the Veteran has most likely recovered from the TBI without resulting impairments of brain function.  The October 2013 VA examiner explained that symptoms that arise well after the injury event or that worsen after the event are most likely not due to the physical effects of injury, especially given that the Veteran was able to complete 2 years of higher education and reported a successful career as an aircraft mechanic for more than 25 years.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current TBI is etiologically related to the in-service compressor explosion incident.


Based on the foregoing and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for TBI is warranted as directly related to active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for an acquired psychiatric disorder, to include dysthymia and major depressive disorder, is granted.

Service connection for TBI is granted.


REMAND

Initial Rating for Bilateral Hearing Loss

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is seeking a higher rating for the service-connected bilateral hearing loss disability, which is initially rated as 0 percent disabling.  During the February 2015 Board hearing, the Veteran indicated that he stays home due to hearing impairment and has not had his hearing checked for a long time.  He stated that he just turns up the volume of the TV very high so he can hear it.  The record reflects that the most recent VA audiology examination of record took place about 4 years ago in May 2011.  

Based on a liberal construction of the Veteran's statement, and because the most recent VA audiology examination of record took place about 4 years ago, the Board finds that the Veteran is asserting that the service-connected connected bilateral hearing loss on appeal has increased in severity since the most recent VA examination; therefore, remand for updated VA examinations is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).   

Accordingly, the issue of higher initial rating for bilateral hearing loss is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA audiology examination to help ascertain the current extent of the service-connected bilateral hearing loss disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

2. Thereafter, the AOJ should readjudicate the issue of higher initial rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


